UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1983



YANG ZHEN QUI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-289-457)


Submitted:   May 4, 2007                    Decided:   May 25, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fengling Liu, LAW OFFICE OF FENGLING LIU, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Margaret K. Taylor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yang Zhen Qui, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (“Board”) order adopting and affirming the immigration

judge’s decision denying her applications for asylum, withholding

from removal and withholding under the Convention Against Torture

(“CAT”).     Qui challenges the adverse credibility finding.                  We deny

the petition for review.

             The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                      8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).

             An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8   C.F.R.    §   1208.13(b)(1)      (2006).         Without     regard      to   past

persecution,      an   alien   can   establish       a    well-founded       fear    of

persecution on a protected ground.            Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).

             An   applicant    has   the    burden        of   demonstrating        her

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2006);              Gandziami-

Mickhou      v.   Gonzales,    445   F.3d     351,       353   (4th   Cir.    2006).


                                      - 2 -
Credibility findings are reviewed for substantial evidence.                        A

trier of fact who rejects an applicant’s testimony on credibility

grounds    must    offer    specific,     cogent     reasons     for    doing     so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                    “Examples of

specific   and     cogent   reasons      include    inconsistent        statements,

contradictory      evidence,      and    inherently       improbable     testimony

. . . .”    Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotation marks and citations omitted). We accord broad,

though not unlimited, deference to credibility findings supported

by substantial evidence.          Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).        If the immigration judge’s adverse credibility

finding is based on speculation and conjecture rather than specific

and cogent reasoning, it is not supported by substantial evidence.

Tewabe, 446 F.3d at 538.

            A    determination    regarding     eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence    on    the    record    considered       as     a   whole.      INS     v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C.A. § 1252(b)(4)(B)

(West 2005).       We will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                Rusu v. INS, 296




                                        - 3 -
F.3d   316,    325   n.14   (4th    Cir.   2002)   (internal     quotations     and

citations omitted).

              We find substantial evidence supports the Board’s and the

immigration judge’s adverse credibility finding.                Accordingly, the

evidence is not so compelling as to warrant a different result as

to the denials of asylum and withholding from removal.

              We further find substantial evidence supports the denial

of relief under the CAT.           This denial of relief was supported by

the    adverse   credibility       finding   and   the   lack    of    independent

evidence in support of the claim.            Camara, 378 F.3d at 370, 372.

              Accordingly,    we    deny   the   petition   for       review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                      - 4 -